Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 1/20/2022
Claim 2 has been cancelled
Claims 1 and 3-20 have been submitted for examination
Claims 15-18 have been rejected
Claims 1 and 3-14 and 19-20 have been allowed
Response to Arguments
1.	Applicant’s amendment and arguments, filed on 1/20/2022, with respect to claims 1-14  have been fully considered and are persuasive.  The rejection of claims 1-14 under 35 USC 103 has been withdrawn. 

2.	Applicant’s arguments with respect to claims 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaw et al. US publication no. 2008/0077840 (Hereinafter Shaw).
4.	In regard to claim 15, Shaw teaches:
A method for accessing a memory module including first memory devices, a second memory device, and a third memory device, the method comprising: 
(Figures 1 and 3 in Shaw)
storing data in the first memory devices; 
(Figures 1, ref. (102) and Figure 3, ref. (302) in Shaw)
storing first error correction codes in the second memory device and the third memory device; and 
(Figures 1, ref. (104) & (106) and Figure 3, ref. (304) & (306) in Shaw)
when an error occurs in at least one memory device among the first memory devices, replacing at least one portion of the at least one memory device with at least one portion of the second memory device.
(Sections [0011] & [0018] & [0023] in Shaw)
5.		In regard to claim 16, Shaw teaches:
The method of claim 15, further comprising: Page 6 of 14Application No. 17/105,821 Attorney Docket No. SEC.4671 AMENDMENT January 20, 2022
storing second error correction codes in the third memory device, after the at least one portion of the second memory device replaces the at least one portion of the at least one memory 
(Sections [0011] & [0018] & [0023] in Shaw)
6.		In regard to claim 17, Shaw teaches:
The method of claim 15, wherein the second memory device and the third memory device are partial regions included in a single memory device.
(Figures 1, ref. (104) & (106) and Figure 3, ref. (304) & (306) in Shaw)
7.	In regard to claim 18, Shaw teaches:
The method of claim 17, wherein a number of the first memory devices is 8, each of the first memory devices, the second memory device, and the third memory device is a double data rate fifth-generation synchronous dynamic random access memory (DDR5 SDRAM), and the memory module is a dual in-line memory module (DIMM).
(Sections [0013]-[0014] in Shaw)
Allowable Subject Matter
8.	Claims 1 and 3-14 and 19-20 allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to accessing a memory module includes; encoding first data of a first partial burst length to generate first parities and first cyclic redundancy codes, encoding second data of a second partial burst length to generate second parities and second cyclic redundancy codes, writing the first data and the second data to first memory devices, and writing the first parities, the first cyclic redundancy codes, the second parities, and the second cyclic redundancy codes to a second memory device and a third memory device.



30 	However, the prior art of record is not concerned with and do not teach, suggest or otherwise render obvious the features cited in claim 1 (allowable features are emphasized)  
“A method for accessing a memory module including first memory devices, a second memory device and a third memory device, the method comprising: encoding first data of a first partial burst length to generate first parities and first cyclic redundancy codes; encoding second data of a second partial burst length to generate second parities and second cyclic redundancy codes; writing the first data and the second data to the first memory devices; and writing the first parities, the first cyclic redundancy codes, the second parities, and the second cyclic redundancy codes to the second memory device and the third memory device, wherein the first partial burst length and the second partial burst length form a burst length, and wherein each of the first memory devices, the second memory device, and the third memory device includes two or more error-independent coverages corresponding to the first partial burst length and the second partial burst length with respect to the burst length.”.
	Claims 3-14 depend from claim 1, are also allowable.

	Claim 20 depends from claim 19, is also allowable.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SAMIR W RIZK/Primary Examiner, Art Unit 2112